ORDER

PER CURIAM.
Gerald Carnahan appeals the judgment entered upon a jury verdict convicting him of first-degree murder, section 565.020.1 RSMo Supp.1984, and forcible rape, section 566.080.1 RSMo Supp.1984. We find that there was sufficient evidence to support Carnahan’s convictions, and therefore the trial court did not err in denying Car-nahan’s motions for judgment of acquittal. We have reviewed the briefs of the parties and the record on appeal and conclude that no error of law appears as to Carnahan’s alleged Brady claim.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).